         Case 1:19-cr-00395-PKC Document 104
                                         103 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 :
UNITED STATES OF AMERICA,                        :
                                                 :
                        vs.                      :
                                                 :   19 Cr. 395 (PKC)
RAMON RAMIREZ,                                   :
                                                 :
                              Defendants.        :
                                                 :
                                                 :


       Upon the request of defendant RAMON RAMIREZ, by and through his counsel, and
with good cause shown, it is hereby


       ORDERED that the Bureau of Prisons, the Metropolitan Correctional Center, and the
United States Marshals Service, shall accept the following items of clothing for Mr. Ramirez,
Register Number 86958-054, to wear for appearances at trial which is scheduled to commence
on October 14, 2020 and continuing thereafter:
   1. two sport coats

   2. three button-down shirts

   3. three undershirts

   4. one belt

   5. three pairs of slacks

   6. three pairs of dress socks

   7. one pair of dress shoes

   8. two ties

SO ORDERED.

Dated: New York, New York
       October 2, 2020                                   _______________________________
                                                               HON. P. KEVIN CASTEL
                                                         UNITED STATES DISTRICT JUDGE
